Order entered April 9, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00070-CR
                                    No. 05-13-00084-CR
                                    No. 05-13-00090-CR

                        DOCK TYRONE MURRAY JR., Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
             Trial Court Cause Nos. F11-45384-V, F11-45385-V, F11-45386-V

                                         ORDER
        We GRANT Official Court Reporter Nancy Brewer’s April 3, 2013 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due on May 10,

2013.


                                                    /s/   LANA MYERS
                                                          JUSTICE